Case 1:21-cv-01095-ACA Document 1 Filed 08/11/21 Page 1 of 13            FILED
                                                                2021 Aug-11 AM 10:06
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 1:21-cv-01095-ACA Document 1 Filed 08/11/21 Page 2 of 13
Case 1:21-cv-01095-ACA Document 1 Filed 08/11/21 Page 3 of 13
Case 1:21-cv-01095-ACA Document 1 Filed 08/11/21 Page 4 of 13
Case 1:21-cv-01095-ACA Document 1 Filed 08/11/21 Page 5 of 13
Case 1:21-cv-01095-ACA Document 1 Filed 08/11/21 Page 6 of 13
Case 1:21-cv-01095-ACA Document 1 Filed 08/11/21 Page 7 of 13
Case 1:21-cv-01095-ACA Document 1 Filed 08/11/21 Page 8 of 13
Case 1:21-cv-01095-ACA Document 1 Filed 08/11/21 Page 9 of 13
Case 1:21-cv-01095-ACA Document 1 Filed 08/11/21 Page 10 of 13
Case 1:21-cv-01095-ACA Document 1 Filed 08/11/21 Page 11 of 13
Case 1:21-cv-01095-ACA Document 1 Filed 08/11/21 Page 12 of 13
Case 1:21-cv-01095-ACA Document 1 Filed 08/11/21 Page 13 of 13
